02-12-093-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00093-CV
 
 



Reao Joseph Keller


 


APPELLANT




 
V.
 




Deutsche Bank National Trust Company, As Trustee
  for HSI Asset Securitization Corporation Trust 2006-WMCI


 


APPELLEE 



 
 
------------
 
FROM County
Court at Law No. 2 OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On June
21, 2012, we notified appellant that his brief had not been filed as required
by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P. 38.6(a). 
We stated we could dismiss the appeal for want of prosecution unless appellant
or any party desiring to continue this appeal filed with the court on or before
July 2, 2012 a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  We have not received any response.
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED: 
July 19, 2012




 




[1]See Tex. R. App. P. 47.4.